Citation Nr: 1701790	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for radicular syndrome of the left upper extremity, to include as secondary to a cervical spine disorder.

4.  Entitlement to service connection for residuals of a tailbone fracture.



REPRESENTATION

Appellant represented by:	Elizabeth Lunn, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is of record.

Initially, the Board notes that an August 2009 claim for service connection for a low back disorder was originally denied in a December 2009 rating decision.  During the following month, the Veteran requested reopening of that claim, along with new claims for other issues on appeal.  The RO determined that the evidence received since the December 2009 rating decision was new and material and considered the claim reopened in the June 2010 rating decision.  Because that evidence was received within the one-year period after the December 2009 rating decision, the Board finds that rating decision had not yet become final.  Accordingly, the June 2010 rating decision was a reconsideration of the prior determination, rather than a reopening, of the denial of the August 2009 claim.  As such, the issue has been recharacterized as stated above.  38 C.F.R. § 3.156 (b) (2016).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records, as detailed in the directives below.

Moreover, the Veteran has contended that he has current cervical spine, left upper extremity, low back, and tailbone disorders that are related to his in-service duties, including the cumulative impact of his parachute jumps and injury to his back.  He has also contended that he fractured his tailbone in service.  See, e.g., May 2010 VA examination report; August 2016 Bd. Hrg. Tr. at 5-7, 14.  The Veteran has acknowledged that he had a post-service motor vehicle accident at which time he sustained a T-9 compression fracture that was a workers' compensation issue from his job at United Parcel Service (UPS), as well as surgery for his cervical spine.  See, e.g., June 1997 written statement; July 1997 VA general medical examination report; Bd. Hrg. Tr. at 12-13.  The record shows that he served as a cannon crewmember and received a parachutist badge.  See DD 214.  His service treatment records also show complaints referable to his lower thoracic area after parachute jumping.  See January 1987 service treatment records, including x-ray report showing normal thoracic to lumbosacral spine with no fracture, normal disc spaces, and no spondylolysis.

During the Board hearing, the Veteran's representative clarified that the only claim to be considered on a secondary basis was the left upper extremity radiculopathy.  She indicated that the remaining claims should be considered on the basis that they are directly related to the Veteran's service duties.  See Bd. Hrg. Tr. at 14.  

The Veteran was provided a VA examination in connection with his current claims in May 2010, and a clarifying opinion was obtained for the low back claim in August 2014.  The May 2010 VA examiner diagnosed the Veteran with thoracolumbar spine and cervical spine disorders and also determined that the diagnosed left upper extremity disorder (radicular syndrome) was secondary to the cervical spine diagnosis.  See also, e.g., September 2009 Carolina Neurosurgical Services private treatment record (finding left upper extremity radiculopathy secondary to cervical spine problems with MRI confirming spinal cord and nerve root compression).  Although the examiner noted review of the claims file, it is unclear if contemporaneous x-rays were performed or deemed not necessary for this examination.  In addition, it does not appear that the May 2010 VA examiner or the August 2014 VA examiner provided an etiology opinion for any tailbone disorder, and the opinion for the cervical spine only addressed the question of etiology on a secondary basis to the low back.

In a September 2009 private neurological consultation report, Dr. R.R. appears to have indicated that it was more likely than not that the Veteran had military-related low back injuries.  The Board acknowledges this opinion; however, there was no rationale for the conclusion reached.

Based on the foregoing, some medical questions remain regarding the etiology of some of the Veteran's claimed disorders.  Therefore, an additional VA examination and medical opinion are needed.

The AOJ should also secure the Veteran's complete service personnel records, as they may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine, left upper extremity, low back, and tailbone.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

As specific request should be made that Veteran submit or request that VA attempt to obtain any additional non-VA treatment records, including the actual treatment records from his chiropractor, Dr. J.K., and neurosurgeon Dr. C.B., as well as any records from his workers' compensation claim.  See August 2016 Bd. Hrg. Tr. at 10-13 (Veteran reported that he also saw a Dr. C.B., had an upcoming CT scan, and had a workers' compensation claim after a motor vehicle accident in the 1990s).

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current cervical spine, low back, and tailbone disorders that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he has current cervical spine, low back, and tailbone disorders that are related to his in-service duties, including the cumulative impact of his parachute jumps and injury to his back.  He has also contended that he fractured his tailbone in service.  See, e.g., May 2010 VA examination report; August 2016 Bd. Hrg. Tr. at 5-7, 14.  The Veteran has acknowledged that he had a post-service motor vehicle accident in which he sustained a T-9 compression fracture that was a workers' compensation issue from his job at United Parcel Service (UPS), as well as surgery for his cervical spine.  See, e.g., June 1997 written statement; July 1997 VA general medical examination report; Bd. Hrg. Tr. at 12-13.

The record shows that he served as a cannon crewmember and received a parachutist badge.  See DD 214.  His service treatment records also show complaints referable to his lower thoracic area after parachute jumping.  See January 1987 service treatment records, including x-ray report showing normal thoracic to lumbosacral spine with no fracture, normal disc spaces, and no spondylolysis.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current cervical spine, low back, and tailbone disorders.  See private treatment records and chiropractor statement in February 2010 and May 2010 VBMS entries; May 2010 VA examination report and August 2014 clarifying opinion (history of treatment and current diagnoses).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology or injury therein, as well as the cumulative impact of his parachute jumps.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



